      Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 1 of 6



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

COREY BAILEY, JR.                               §   C.A. NO. 3:19-cv-00133
                                                §
VS.                                             §
                                                §
                                                §
APACHE SHELF, INC. ET AL                        §   JURY TRIAL DEMANDED

                    PLAINTIFF'S FIRST AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          COMES NOW Plaintiff Corey Bailey, Jr. ("Plaintiff"), complaining of Defendants

Apache Shelf, Inc. and Monforte Exploration L.L.C., and, for cause of action, would

respectfully show this Honorable Court as follows:

                                         I. PARTIES

          1.1   Plaintiff Corey Bailey, Jr., is a U.S. citizen and resident of Louisiana.

          1.2   Defendant Apache Shelf, Inc., is a Delaware corporation with its principal

place of business Houston, Texas, doing business in this District, Division, and the state

of Texas for the purpose of accumulating monetary profit. This Defendant has appeared

herein.

          1.3   Defendant Monforte Exploration L.L.C., is a domestic limited liability

company with its principal place of business Houston, Texas, doing business in this

District, Division, and the state of Texas for the purpose of accumulating monetary profit,

and may be served with process by serving its registered agent Benjamin Smith, 3200

Southwest Freeway Suite 3300, Houston, Texas 77027.
      Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 2 of 6



                                      II. JURISDICTION

       2.1      This case is brought pursuant to the Outer Continental Shelf Lands Act

(OCSLA), 43 U.S.C. § 1331, et seq.

                                         III. VENUE

       3.1      Venue is proper in this OCSLA action pursuant to 28 U.S.C. §1391 as

Defendants reside in this District.

                                         IV. FACTS

       4.1      On or about November 26, 2018, Plaintiff was working as an assistant

radiographer for NVI contracted to Danos to work on Defendants’ offshore platform

located at Ship Shoal 277, and was seriously injured when he slipped on metal stairs on

the platform.

                                  V. CAUSE OF ACTION

       A.       NEGLIGENCE AND GROSS NEGLIGENCE

       5.1      As stated above, on or about November 26, 2018, Plaintiff sustained serious

and disabling injuries while on Defendants’ platform.

       5.2      Plaintiff would show that nothing he did or failed to do on the occasion in

question caused or in any way contributed to cause his injuries. To the contrary, the

occurrence in which Plaintiff was injured and the injuries which he sustained were

proximately caused by the negligence and/or gross negligence, as those terms are

understood in law, on the part of Defendants, their agents, servants and/or employees who



                                               2
      Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 3 of 6



were acting in the course and scope of their employment for Defendants at all times

material to this cause of action.

       5.3    Defendants are liable for the subject accident and Plaintiff’s injuries and

resultant damages by reason of its negligence, gross negligence, and/or conditions

attributable to it, directly and/or vicariously, by and through its agents, representatives

and/or employees, in one or more of the following particulars, among others:

              (a)     failing to ensure the premises was free from hazards;

              (b)     failing to properly maintain the platform and/or ensure it was free
                      from defect;

              (c)     failing to ensure the safety of workers aboard the platform;

              (d)     failing to perform all operations in a safe and work-like manner; and

              (e)     other acts and omissions that will be shown at the time of trial
                      herein.

       5.4    Plaintiff would further show that Defendants had custody or control of the

platform, and were responsible for maintaining the platform in a reasonably safe condition,

free from hazards that would expose the Plaintiff to injury.

              VI. DAMAGES (PECUNIARY AND NON-PECUNIARY)

       6.1    As a result of these occurrences and the negligence and/or gross negligence of

Defendants, Plaintiff sustained severe and permanent injuries to his body. In addition to the

expenses incurred by him and incapacity to labor caused by his injuries, he has been put to




                                               3
      Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 4 of 6



much expense for medical treatment; such expense is still continuing and he is unable to state

the full amount thereof.

       6.2    Categorical damages which Plaintiff seeks to recover from Defendants include

compensation for the following:

              (a)    physical disability sustained by Plaintiff from the date of injury to the
                     time of trial;

              (b)    future physical disability reasonably anticipated to be sustained by
                     Plaintiff in the future;

              (c)    physical pain and suffering and mental anguish sustained by Plaintiff
                     from the date of injury to time of trial;

              (d)    physical pain and suffering and mental anguish which is reasonably
                     anticipated to be suffered by Plaintiff in the future;

              (e)    loss or earnings sustained by Plaintiff from the date of injury to time of
                     trial;

              (f)    loss of earning capacity reasonably anticipated to be suffered by
                     Plaintiff in the future;

              (g)    reasonable and necessary medical expenses incurred by Plaintiff in the
                     treatment of Plaintiff’s injuries from the date of injury to time of trial;

              (h)    reasonable and necessary medical expenses reasonably anticipated to
                     be sustained by Plaintiff in the future for treatment of Plaintiff’s
                     injuries;

              (i)    past and future physical disfigurement;

              (j)    past and future physical impairment; and

              (k)    any other damage to which Plaintiff is entitled under applicable law.




                                              4
Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 5 of 6



                             VII. INTEREST

7.1   Plaintiff seeks pre-judgment and post-judgment interest as allowed by law.

                         VIII. JURY DEMAND

8.1   Plaintiff demands a trial by jury herein.

WHEREFORE, Plaintiff prays:

(a)   that process in due form of law according to the practice of this Honorable
      Court issue against Defendants summoning them to appear and answer, all and
      singular, the matters aforesaid;

(b)   that a judgment may be entered in favor of Plaintiff against Defendants for the
      amount of his claims to be determined, including for actual damages in an
      amount exceeding the jurisdictional limits of this Court; prejudgment and
      postjudgment interest; attorney’s fees; costs of suit; and

(c)   for such other and further relief as the Court and justice may deem just and
      appropriate under the circumstances of the cause, and to which Plaintiff is
      entitled.

                                   Respectfully submitted,

                                   /s/ Marcus R. Spagnoletti
                                   Marcus R. Spagnoletti
                                   SBN 24076708 / SDTX 1139660
                                   mspagnoletti@spaglaw.com
                                   401 Louisiana Street, 8 th Floor
                                   Houston, Texas 77002
                                   Telephone: 713-653-5600
                                   Facsimile:    713-653-5656




                                      5
      Case 3:19-cv-00133 Document 6 Filed on 05/07/19 in TXSD Page 6 of 6



OF COUNSEL

SPAGNOLETTI LAW FIRM
Eric J. Rhine
SBN 24060485 / SDTX ID 1786163
erhine@spaglaw.com
401 Louisiana Street, 8th Floor
Houston, Texas 77002
Telephone: 713-653-5600
Facsimile:    713-653-5656

Attorneys for Plaintiff

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that service of the foregoing was on this date automatically
accomplished on all counsel of record via CM/ECF Notice of Electronic Filing, in
accordance with the Federal Rules of Civil Procedure on this 7 th day of May, 2019.

                                      /s/ Marcus R. Spagnoletti
                                      Marcus R. Spagnoletti




                                         6
